Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 09/27/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claim 1, 8 and 14 are independent claim. No claim is added new. No claim has been amended.

Priority
The application has PRO 62/954,755 filed on 12/30/2019. 

Remarks and Response
Applicant’s arguments filed in the amendments on 09/27/2022 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
On pages 7 of the remarks, applicant argued that the wireless signal is not initiated by a keyfob of Seiberts. The attack kit (108) transmits a signal based on a signal produced by a vehicle (102) that is relayed by another attack kit (106).
Examiner respectfully disagrees. Claim 1 simply recites “initiate antennas to transmit a wireless signal”. It is not clear from claim language who is commanding who to initiate to transmit signal. Seiberts, Fig-1b, ¶[0018], the keyfob 100 performs wireless communication with a wireless transceiver. ¶[0019], each transceiver has the capability of transmitting LF signal. Ordinary skill in the art understands that transceiver can both transmit and receive radio waves using an antenna. ¶[0025], the vehicle transmits a plurality of LF signals through different transceivers. Moreover, the attack kit 106 and 108 have antennas to transmit wireless signal. Thus examiner concludes that either the keyfob or transceiver or any of the attack kit may be mapped to teach the limitation. All the elements as described are capable of initiating to transmit wireless signal.

On pages 8 of the remarks, applicant argued that none of LF signals from the vehicle or the attack kit are initiated by the keyfob. The keyfob does not initiate any of the wireless signals used to calculate position. Seiberts fails to teach the recited computing resource.
Examiner respectfully disagrees. From the claim language of claim 1 it is not clear to the examiner who should initiate the wireless signal. Examiner can not examine any limitation that is not recited in the claim. ¶[0025], a circuitry in the keyfob measures the RSSI of those multiple LF signals from the vehicle and a microcontroller in the keyfob or the vehicle determines whether an attack has been underway based on a presence of discrepancy between the measured RSSI and expected RSSI.

On pages 8 of the remarks, applicant argued regarding claim 14: “a computing resource coupled to the plurality of antennas”. Office action fails to articulate what feature in Seiberts maps to the claimed computing resources. It is not clear whether the office action is asserting the keyfob to be the computing resource or the vehicle to be the computing resource.
Examiner respectfully disagrees. Claim 14 recites “a system comprising a computing resource coupled to the plurality of antennas”. Seiberts, Fig-1, shows multiple elements like transceiver (104), keyfob (100), relay attack kits (106 and 108). All of these elements are electronic devices and are capable of transmitting/receiving signals. Ordinary skill in the art understands that any electronic device possesses some sort of computing resource to function. Here computing resource may be a processor, a controller, antennas, a memory.  any circuitry or combination thereof. Claim 14 simply recites “computing resource coupled to antennas”. All the elements of Fig-1, as described above, contain some electronic components that are coupled to the antennas as all of the elements are capable of transmitting/receiving wireless signals. The claim is really broad without any further definition of “computing resource”. Thus examiner applied broadest reasonable interpretation to interpret the claim.
Examiner would also like to cite some teaching to map “computing resource”. Seiberts, ¶[0018]- ¶[0019], keyfob (100) performs wireless communication with a wireless transceiver (104).  ¶[0020], the first relay attack kit (106) acts as an emulator for the keyfob and the second attack kit (108) acts as an emulator for the vehicle. ¶[0025], circuitry in the keyfob measures RSSI.

For the entire above reasons examiner maintains the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seiberts (US Patent Application Publication No 2015/0302673 A1) in view of Mueller (US Patent No 5,805,056 A1). 

Regarding Claim 1, Seiberts discloses anon-transitory storage device including machine executable instructions which, when executed by a computing resource, cause the computing resource to: 
initiate each of multiple antennas to transmit a wireless signal (Seiberts, ¶[0021], the second attack kit 108 is within close proximity of the keyfob. Upon the second relay attack kit 108 receiving the vehicle’s signal from the first attack kit, the second attack kit generates a LF signal to be received by the keyfob. The keyfob receives the LF signal from the second attack kit and unaware that the signal originated from an attack kit instead of a vehicle, starts to authenticate itself to the vehicle by transmitting the UHF signal); 
receive values indicative of signal strength of the wireless signals from the multiple antennas (Seiberts, ¶[0023], a received signal strength indicator is indicative of a measurement of field strength in power of a received wireless signal and is typically measured in negative numbers in units of dB. An RSSI closer to zero indicates that the signal strength received is stronger than RSSIs farther from zero); 
calculate a position of a wireless electrical device based on the received values (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]); 
calculate an error value of the calculated position of the wireless electrical device (Seiberts, ¶[0025], the circuitry in the key fob measures the RSSI of multiple LF signals from the vehicle and determines whether an attack has been underway based on a presence of a discrepancy between the measured RSSI and expected RSSI);
and disable an access control mechanism (Seiberts, ¶[0026], the keyfob uses the accelerometer to generate acceleration data between two different points in time based on the movement of the keyfob, thereby estimating a distance that the keyfob travels between the two points in time. A wake receiver is disabled to completely prevent an attack based on the acceleration data).
Seiberts does not explicitly teach the following limitation that Mueller teaches: 
determine that the error value is greater than an error threshold (Mueller, col 2, line 15-25, providing a threshold value, receiving the signal for a certain time period, comparing the certain time period to the threshold value and activating the security system if the certain time period exceeds the threshold value. Col 6, line 5-20, threshold detector 1, element 80 and threshold detector 2, element 82. Upon receipt of a motion detection signal which is below the threshold level of element 80, effective to provide a warning of the alarm’s existence. If the received signal is above the normal threshold of detector 80, an alarm sequence occurs);
Seiberts in view of Mueller are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “vehicle security system”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Seiberts in view of Mueller to include the idea of providing a vehicle security system to be selectively and automatically activated and/or deactivated based on exceeding predetermined threshold signal when a transmitter is brought in close proximity to the vehicle.
Regarding Claim 2, Seiberts in view of Mueller discloses the non-transitory storage device of claim 1, wherein the machine executable instructions, when executed by the computing resource, cause the computing resource to calculate the position of the wireless electrical device through use of the received values to calculate a distance between the wireless electrical device and each antenna (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]).

Regarding Claim 3, Seiberts in view of Mueller discloses the non-transitory storage device of claim 2, wherein the machine executable instructions, when executed by the computing resource, cause the computing resource to calculate the position of the wireless electrical device based on the calculated distances of the wireless electrical device to each antenna of the multiple antennas (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]).

Regarding Claim 4, Seiberts in view of Mueller discloses the non-transitory storage device of claim 2, wherein the machine executable instructions, when executed by the computing resource, cause the computing resource to calculate the error value based on the calculated distances of the wireless electrical device to each antenna of the multiple antennas (Seiberts, ¶[0025], the circuitry in the key fob measures the RSSI of multiple LF signals from the vehicle and determines whether an attack has been underway based on a presence of a discrepancy between the measured RSSI and expected RSSI).

Regarding Claim 6, Seiberts in view of Mueller discloses the non-transitory storage device of claim 1, wherein the multiple antennas comprise at least four antennas (Seiberts, ¶[0020], Fig-1b).

Regarding Claim 7, Seiberts in view of Mueller discloses the non-transitory storage device of claim 1, wherein the machine executable instructions, when executed by the computing resource, cause the computing resource to disable activation of an access control mechanism of a vehicle motor (Seiberts, ¶[0026], the keyfob uses the accelerometer to generate acceleration data between two different points in time based on the movement of the keyfob, thereby estimating a distance that the keyfob travels between the two points in time. A wake receiver is disabled to completely prevent an attack based on the acceleration data).

Regarding Claim 8, Seiberts discloses a method, comprising: 
initiating each of multiple antennas to transmit a wireless signal (Seiberts, ¶[0021], the second attack kit 108 is within close proximity of the keyfob. Upon the second relay attack kit 108 receiving the vehicle’s signal from the first attack kit, the second attack kit generates a LF signal to be received by the keyfob. The keyfob receives the LF signal from the second attack kit and unaware that the signal originated from an attack kit instead of a vehicle, starts to authenticate itself to the vehicle by transmitting the UHF signal);
receiving values indicative of signal strength of the wireless signals from the multiple antennas (Seiberts, ¶[0023], a received signal strength indicator is indicative of a measurement of field strength in power of a received wireless signal and is typically measured in negative numbers in units of dB. An RSSI closer to zero indicates that the signal strength received is stronger than RSSIs farther from zero); 
calculating a position of a wireless electrical device based on the received values, the calculated position to be within a threshold distance (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]);
calculating an error value of the calculated position of the wireless electrical device (Seiberts, ¶[0025], the circuitry in the key fob measures the RSSI of multiple LF signals from the vehicle and determines whether an attack has been underway based on a presence of a discrepancy between the measured RSSI and expected RSSI); 
and enabling an access control mechanism (Seiberts, ¶[0026], the keyfob uses the accelerometer to generate acceleration data between two different points in time based on the movement of the keyfob, thereby estimating a distance that the keyfob travels between the two points in time. A wake receiver is disabled to completely prevent an attack based on the acceleration data).
Seiberts does not explicitly teach the following limitation that Mueller teaches:
the calculated error value to be less than an error threshold (Mueller, col 2, line 15-25, providing a threshold value, receiving the signal for a certain time period, comparing the certain time period to the threshold value and activating the security system if the certain time period exceeds the threshold value. Col 6, line 5-20, threshold detector 1, element 80 and threshold detector 2, element 82. Upon receipt of a motion detection signal which is below the threshold level of element 80, effective to provide a warning of the alarm’s existence. If the received signal is above the normal threshold of detector 80, an alarm sequence occurs).
Seiberts in view of Mueller are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “vehicle security system”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Seiberts in view of Mueller to include the idea of providing a vehicle security system to be selectively and automatically activated and/or deactivated based on exceeding predetermined threshold signal when a transmitter is brought in close proximity to the vehicle.

Regarding Claim 9, Seiberts in view of Mueller discloses the method of claim 8, wherein calculating the position of the wireless device includes calculating the position of the wireless electrical device by using of each antenna's wireless signal to calculate a distance between the wireless electrical device and the respective antenna (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]).

Regarding Claim 10, Seiberts in view of Mueller discloses the method of claim 9, wherein calculating the position of the wireless device includes calculating the position of the wireless electrical device by calculating distances of the wireless electrical device to the multiple antennas (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]).

Regarding Claim 11, Seiberts in view of Mueller discloses the method of claim 9, wherein calculating the error value comprises calculating the error value based on the calculated distances of the wireless electrical device to the multiple antennas (Seiberts, ¶[0025], the circuitry in the key fob measures the RSSI of multiple LF signals from the vehicle and determines whether an attack has been underway based on a presence of a discrepancy between the measured RSSI and expected RSSI).

Regarding Claim 13, Seiberts in view of Mueller discloses the method of claim 8, further comprising disabling the access control mechanism responsive to (a) the position of the wireless electrical device being within the threshold distance and (b) the error value being greater than the error threshold (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]).

Regarding Claim 14, Seiberts discloses a system, comprising: 
a plurality of antennas (Seiberts, Fig-1); 
an access control mechanism (Seiberts, Fig-1); and 
a computing resource coupled to the plurality of antennas and to the access control mechanism (Seiberts, Fig-1), the computing resource is configured to:
initiate each of multiple antennas to transmit a wireless signal (Seiberts, ¶[0021], the second attack kit 108 is within close proximity of the keyfob. Upon the second relay attack kit 108 receiving the vehicle’s signal from the first attack kit, the second attack kit generates a LF signal to be received by the keyfob. The keyfob receives the LF signal from the second attack kit and unaware that the signal originated from an attack kit instead of a vehicle, starts to authenticate itself to the vehicle by transmitting the UHF signal);
receive values indicative of signal strength of the wireless signals from the multiple antennas (Seiberts, ¶[0023], a received signal strength indicator is indicative of a measurement of field strength in power of a received wireless signal and is typically measured in negative numbers in units of dB. An RSSI closer to zero indicates that the signal strength received is stronger than RSSIs farther from zero); 
calculate a position of a wireless electrical device based on the received values (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]);
 calculate an error value of the calculated position of the wireless electrical device (Seiberts, ¶[0025], the circuitry in the key fob measures the RSSI of multiple LF signals from the vehicle and determines whether an attack has been underway based on a presence of a discrepancy between the measured RSSI and expected RSSI); 
and disable the access control mechanism (Seiberts, ¶[0026], the keyfob uses the accelerometer to generate acceleration data between two different points in time based on the movement of the keyfob, thereby estimating a distance that the keyfob travels between the two points in time. A wake receiver is disabled to completely prevent an attack based on the acceleration data).
Seiberts does not explicitly teach the following limitation that Mueller teaches:
determine that the error value is greater than an error threshold (Mueller, col 2, line 15-25, providing a threshold value, receiving the signal for a certain time period, comparing the certain time period to the threshold value and activating the security system if the certain time period exceeds the threshold value. Col 6, line 5-20, threshold detector 1, element 80 and threshold detector 2, element 82. Upon receipt of a motion detection signal which is below the threshold level of element 80, effective to provide a warning of the alarm’s existence. If the received signal is above the normal threshold of detector 80, an alarm sequence occurs).
Seiberts in view of Mueller are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “vehicle security system”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Seiberts in view of Mueller to include the idea of providing a vehicle security system to be selectively and automatically activated and/or deactivated based on exceeding predetermined threshold signal when a transmitter is brought in close proximity to the vehicle.

Regarding Claim 15, Seiberts in view of Mueller discloses the system of claim 14, wherein the system is a vehicle, the vehicle includes a door, and wherein the access control mechanism is configured to lock and unlock the door (Seiberts, ¶[0021], the second attack kit 108 is within close proximity of the keyfob. Upon the second relay attack kit 108 receiving the vehicle’s signal from the first attack kit, the second attack kit generates a LF signal to be received by the keyfob. The keyfob receives the LF signal from the second attack kit and unaware that the signal originated from an attack kit instead of a vehicle, starts to authenticate itself to the vehicle by transmitting the UHF signal).

Regarding Claim 16, Seiberts in view of Mueller discloses the system of claim 14, the computing resource is configured to calculate the position of the wireless electrical device through use of each antenna's wireless signal to calculate a distance between the wireless electrical device and the respective antenna (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]).

Regarding Claim 17, Seiberts in view of Mueller discloses the system of claim 16, wherein the computing resource is configured to calculate the position of the wireless electrical device based on the calculated distances of the wireless electrical device to the multiple antennas (Seiberts, ¶[0024], Fig-2, the ratio of RSSI magnitude and the ratio of distance at two different points, preferably in time follow the equation, log (R2/R1)= 3 log (P2/P1). Once the RSSI is known, using the equation, a distance that the keyfob has traveled between two points in time can be estimated. ¶[0025]- ¶[0026]).

Regarding Claim 18, Seiberts in view of Mueller discloses the system of claim 16, wherein the computing resource is configured to calculate the error value based on the calculated distances of the wireless electrical device to the multiple antennas (Seiberts, ¶[0025], the circuitry in the key fob measures the RSSI of multiple LF signals from the vehicle and determines whether an attack has been underway based on a presence of a discrepancy between the measured RSSI and expected RSSI).

Regarding Claim 20, Seiberts in view of Mueller discloses the system of claim 14, wherein the plurality of antennas comprises at least four antennas (Seiberts, ¶[0020], Fig-1b).

Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seiberts (US Patent Application Publication No 2015/0302673 A1) in view of Mueller (US Patent No 5,805,056 A1) and further in view of Blaine (US Patent Application Publication No 2019/0317467 A1).

Regarding Claim 5, Seiberts in view of Mueller disclose the non-transitory storage device of claim 2. But Seiberts in view of Mueller does not disclose the following limitation that Blaine teaches: 
wherein the machine executable instructions, when executed by the computing resource, cause the computing resource to calculate the error value as a square root of a sum of squares of differences between (a) the calculated distances of the multiple antennas to the wireless electrical device and (b) the calculated distances of the multiple antennas to the calculated position of the wireless electrical device (Blaine, ¶[0095], the difference in the position of control points is calculated by using the X-Y coordinates of the position of each of the reference points as the square root of the sum of the squares of X and Y errors. Thereafter, the square values of these distances are summed up and the sum is divided by the number of corresponding points, and finally the square root of the quotient is taken as the RMS error value).
Seiberts in view of Mueller and Blaine are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “vehicle security system and calculating error”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Seiberts in view of Mueller and Blaine to include the idea of providing a vehicle security system to be selectively and automatically activated and/or deactivated based on exceeding predetermined threshold signal when a transmitter is brought in close proximity to the vehicle.

Regarding Claim 12, Seiberts in view of Mueller and Blaine discloses the method of claim 9, wherein calculating the error value comprises calculating a sum of squares of differences between (a) the calculated distances of the multiple antennas to the wireless electrical device and (b) the calculated distances of the multiple antennas to the calculated position of the wireless electrical device (Blaine, ¶[0095], the difference in the position of control points is calculated by using the X-Y coordinates of the position of each of the reference points as the square root of the sum of the squares of X and Y errors. Thereafter, the square values of these distances are summed up and the sum is divided by the number of corresponding points, and finally the square root of the quotient is taken as the RMS error value).

Regarding Claim 19, Seiberts in view of Mueller and Blaine discloses the system of claim 16, wherein the computing resource is configured to calculate the error value as a square root of sum of a squares of differences between (a) the calculated distances of the plurality of antennas to the wireless electrical device and (b) the calculated distances of the plurality of antennas to the calculated position of the wireless electrical device (Blaine, ¶[0095], the difference in the position of control points is calculated by using the X-Y coordinates of the position of each of the reference points as the square root of the sum of the squares of X and Y errors. Thereafter, the square values of these distances are summed up and the sum is divided by the number of corresponding points, and finally the square root of the quotient is taken as the RMS error value).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433